               Case 3:19-cr-00419-SI Document 42 Filed 05/14/20 Page 1 of 3



 1   STEVEN G. KALAR
     Federal Public Defender
 2   Northern District of California
     DAVID RIZK
 3   Assistant Federal Public Defender
     19th Floor Federal Building - Box 36106
 4
     450 Golden Gate Avenue
 5   San Francisco, CA 94102
     Telephone: (415) 436-7700
 6   Facsimile: (415) 436-7706
     Email:       david_rizk@fd.org
 7

 8   Counsel for Defendant LEE
 9

10                              IN THE UNITED STATES DISTRICT COURT
11                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
12                                        SAN FRANCISCO DIVISION
13

14      UNITED STATES OF AMERICA,                    Case No.: CR 19-00419 SI
15                     Plaintiff,                    REPLY TO MOTION FOR
                                                     COMPASSIONATE RELEASE
16              v.                                   PURSUANT TO 18 U.S.C. § 3582
17      JOHN LEE,
18                     Defendant.
19

20

21

22

23

24

25

26
27

28

     REPLY TO MOTION TO REDUCE SENTENCE
     LEE, CR 19-00419 SI
               Case 3:19-cr-00419-SI Document 42 Filed 05/14/20 Page 2 of 3




 1           Defendant John Lee respectfully submits this brief reply for the Court’s consideration to

 2   address a few points raised in the government’s opposition:

 3           First, there is certainly no reason to defer longer to the Bureau of Prisons (BOP) regarding

 4   home confinement. It has been over a month and a half since BOP was ordered by Attorney General

 5   Barr to immediately begin reviewing inmates for home confinement eligibility in view of the

 6   coronavirus pandemic, and yet there has been no movement in this case. Mr. Lee himself requested

 7   home confinement a month ago, and still has not even received a response. Given the government’s

 8   representation that BOP is unable to even evaluate Mr. Lee for compassionate release because he is

 9   not in their custody, the Court should not hesitate to act. It is quite clear that BOP is unable or

10   unwilling to do so.

11           Second, Mr. Lee has met his burden. The government’s claim that documentation is required

12   to support Mr. Lee’s motion is without any support. Santa Rita never screened Mr. Lee for asthma,

13   and he received the inhaler only upon request at pill count. Mr. Lee and his wife have offered

14   detailed, sworn declarations about his asthma, and he is happy to answer the Court’s questions at the

15   hearing. The government has no reason to doubt their testimony. To the extent the government

16   suggests otherwise, an expert certainly isn’t necessary to establish that Mr. Lee’s symptoms—daily

17   wheezing, interrupted sleep—are consistent with those of moderate to severe asthma. Finally,

18   although the government attempts to make much of it, Mr. Lee simply did not consider his asthma to

19   be a major health issue the Court should be aware of when he was interviewed by Probation, so he

20   did not mention it. That is unsurprising, it happens all the time, and it does not undermine his claim

21   given the record.

22           Third, the government appears to misunderstand smoking-induced immunodeficiency.

23   Secondary immunodeficiency is not like HIV or other diagnosable immunodeficiency diseases; it is

24   simply an impaired immune response of the respiratory system due to smoking. There is no doubt

25   Mr. Lee is a longtime smoker, and the cited research from UCSF shows that smoking doubles the

26   odds that the coronavirus disease will progress, leading to serious illness. The CDC also advises

27   immunocompromised smokers are at risk.

28
                                                      1
     MOTION TO REDUCE SENTENCE
     LEE, CR 19-00419 SI
               Case 3:19-cr-00419-SI Document 42 Filed 05/14/20 Page 3 of 3




 1           Fourth and finally, the government’s assertion that Santa Rita Jail is capable of caring for Mr.

 2   Lee is not well founded. The risks to inmates in custodial environments are well documented, and

 3   indicated at Santa Rita by the scope of ongoing quarantines there, encompassing dozens of units and

 4   pods. Over fifty inmates have already tested positive (including two more since Mr. Lee filed his

 5   motion). There can be no serious doubt that Mr. Lee would be safer at home with his family, than in

 6   a pod with scores of other inmates coming and going, where sanitation is poor, space is tight, and

 7   deputies have already inadvertently potentially exposed the unit at least once. Lastly, the government

 8   argues that Mr. Lee has not shown “that Santa Rita is unable to administer appropriate treatment if

 9   he contracts COVID-19 while in custody.” ECF No. 41 at 7. This completely misses the point. The

10   danger of the coronavirus is that there is no reliable treatment for it. If Mr. Lee gets sick, it may be

11   too late, no matter what care Santa Rita provides—especially given his risk factors. That is why he

12   should be released, to avoid getting sick.

13           For the foregoing reasons, Mr. Lee respectfully requests that the Court grant his motion for

14   compassionate release.

15

16
                                                          Respectfully submitted,
17

18

19                    May 14, 2020                        STEVEN G. KALAR
                      Date                                Federal Public Defender
20                                                        Northern District of California
21                                                                  /S
                                                          DAVID RIZK
22                                                        Assistant Federal Public Defender
23

24

25

26
27

28
                                                      2
     MOTION TO REDUCE SENTENCE
     LEE, CR 19-00419 SI
